Citation Nr: 0325404	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1988 to November 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in January 2001 and 
a substantive appeal was received in February 2001.  Although 
the veteran requested a Board hearing at the RO, he 
subsequently withdrew that request.


REMAND

Upon initial review of the claims file, it is apparent that 
the veteran has not been given notice of the Veterans Claim 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In circumstances where the RO failed to notify the veteran of 
the VCAA, the Board had been sending letters to veterans, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In other words, it appears that this case 
must therefore be returned to the RO so that it may afford 
the veteran proper notice of VCAA.

Additionally, the Board notes that the record includes a May 
2000 note from Robert Moody, D.O. to the effect that the 
veteran has a history of back pain since 1990 and that he 
probably suffered a fracture at that time.  It does not 
appear that Dr. Moody reviewed the claims file in connection 
with his opinion.  Under the circumstances, the Board 
believes that a VA medical examination and etiology opinion 
based on examination and review of the record is necessary.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
low back disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, such as x-rays, should be 
accomplished.  The examiner should 
clearly report all clinical and special 
test findings and medical diagnoses.  As 
to any current low back disability, the 
examiner should offer an opinion (with 
rationale) as to whether it is at least 
as likely as not that such disorder is 
causally related to any low back 
symptomatology during service as opposed 
to any post-service injury or injuries.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



